Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 3, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

  141333                                                                                              Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  RACHEL BAKER, Individually and as                                                                   Alton Thomas Davis,
  Personal Representative of the Estate of                                                                               Justices
  Jonathan Baker, Deceased,
               Plaintiff-Appellee,
  v                                                                 SC: 141333
                                                                    COA: 289191
                                                                    Oakland CC: 2007-086703-NF
  TRANS-PORTE, INC.,
           Defendant-Appellant,
  and

  BRISTOL WEST INSURANCE COMPANY,
           Defendant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the May 20, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 3, 2010                    _________________________________________
           p1027                                                               Clerk